FILED
                           NOT FOR PUBLICATION
                                                                            APR 11 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.     16-10212

             Plaintiff-Appellee,                 D.C. No.
                                                 2:16-cr-00002-DGC-1
v.

CESAR HUMBERTO ANGULO-FELIX,                     MEMORANDUM*
a.k.a. Cesar Angulo, a.k.a. Ceasar
Humberto Angulo-Felix, a.k.a. Cesar H.
Angulo-Felix, a.k.a. Ceasar Humberto
Angulo-Feliz, a.k.a. Geronimo Arrielo
Lopez,

             Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                             Submitted April 7, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cesar Humberto Angulo-Felix appeals from the district court’s judgment

and challenges his guilty-plea conviction and 63-month sentence for re-entry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Angulo-Felix’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel. We have

provided Angulo-Felix the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

       Angulo-Felix waived his right to appeal his conviction and sentence.

Because the record discloses no arguable issue as to the validity of the appeal

waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2